Citation Nr: 1430887	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  05-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for disability manifested by pain in multiple joints, to include under the diagnoses of general osteoarthritis and fibromyalgia, associated with service-connected residuals of spinal fusion, L4-S1 (back disability).

2.  Entitlement to service connection for diabetes mellitus, to include as due to medications prescribed for service-connected back disability and/or due to lack of activity necessitated by the service-connected back disability.

3.  Entitlement to service connection for high blood pressure (hypertension), to include as due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

4.  Entitlement to service connection for residuals of heart attacks due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

5.  Entitlement to service connection for neuropathy of the right lower extremity due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the left lower extremity due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

7.  Entitlement to an evaluation higher than 40 percent for service-connected back disability.

8.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Mr. L.C.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of this appeal was later transferred to the Phoenix, Arizona RO.

The Veteran originally had a Board hearing in January 2007; unfortunately, a transcript could not be made of this hearing.  See 38 C.F.R. § 20.717 (2013).  Due to this, the Veteran was offered another hearing, and such was held in June 2010; a copy of this transcript is of record.  In January 2011, the Board dismissed a claim of service connection for high cholesterol.  At that time, the Board also remanded the remaining eight issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  

Subsequently, the Veteran was notified that the Veterans Law Judge (VLJ) that held the June 2010 hearing had retired.  Due to this, the Veteran was offered another hearing, and such was held in March 2014 before the undersigned VLJ.  A transcript of this hearing is of record.  As the only VLJ who has held a hearing in this case from which a transcript was made and who is currently employed by the Board, the appeal has been assigned to the undersigned and a panel decision is not required in this appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At the time of the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  This time period has elapsed without the Veteran submitting additional evidence.

Based on the Veteran's March 2014 hearing testimony and current review of the claims file, the Board has re-characterized the issues on appeal to reflect the Veteran's contentions regarding the etiology of the disabilities in appellate status.  Specifically, although previously characterized as contended as due to the currently nonservice-connected diabetes mellitus, the Veteran has also contended that these disabilities are attributable to medications that he has been prescribed for the service-connected back disability.  Regarding the claim for diabetes mellitus itself, the Veteran has asserted that it is also due to such medication, in addition to the contention that the disability is, in essence, due to lack of activity necessitated by the service-connected back disability.

In addition, in a January 2005 VA examination, the Veteran contended that his hypertension was discovered in service.  This claim is, in part therefore, claimed on a direct basis.

Further, although previously characterized as entitlement to service connection for generalized osteoarthritis, the claims file contains medical references to a diagnosis of fibromyalgia.  Based on the Veteran's contentions that he has a disability manifested by pain throughout his joints related to the service-connected back disability, the Board has re-characterized this issue to reflect the Veteran's broader contentions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In the January 2013 remand that directed that the Veteran be scheduled for a Board hearing, the Board also directed the AOJ to clarify the Veteran's representative.  Thereafter, a new VA Form 21-22, appointing The American Legion was associated with the claims file.  As denoted on the title page, the Board recognizes The American Legion as the Veteran's representative of record and The American Legion represented the Veteran before the March 2014 Board hearing.

At the time of the March 2014 hearing, The American Legion representative asked for advancement on the docket, citing the inability to make a transcript of the first hearing, that the VLJ who held the second hearing retired prior to the final adjudication of this appeal, and that the Veteran's claims file had previously required special handling.  The Board highlights, however, that the administrative error discussed in 38 C.F.R. § 20.900(c) involves error that led to a delay in the docketing of this case.  Here, the cited reasons claimed for advancement on the docket involve circumstances that occurred after the docketing of this appeal or that did not affect the docketing of this appeal, and are not contemplated by the governing regulation.  There is no indication that there was delay in the docketing of this appeal under the applicable regulation.  See 38 C.F.R. § 20.900.  As such, the Board denies the request.  

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA paperless claims file.  Review of this electronic file reveals that the records therein are currently duplicative of those in the paper claims file.

As noted at the time of January 2013 Board remand, in a March 2012 statement, the Veteran indicated that he was claiming an increase for his service-connected depressive disorder.  As this claim has not been developed or adjudicated by the AOJ, the Board does not have jurisdiction to consider the merits thereof herein.  As such, the Board refers this claim to the AOJ for appropriate actions.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that all available records are of record and that VA has assisted the Veteran by obtaining VA opinions regarding all relevant questions.  See generally 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding VA treatment records, the most recent VA treatment records of file date through June 2009.  In the March 2014 Board hearing, the Veteran confirmed that he continued to seek treatment though the Phoenix, Arizona VA Medical Center (VAMC).  See Board Hearing Transcript, at page 19.  He specifically indicated that he has sought treatment for his back since the last VA examination to evaluate his spine in February 2011.  See Board Hearing Transcript, at pages 23-24.  As these records may be relevant to all claims in appellate status, the Board remands the appeal to obtain these updated VA treatment records.  See 38 C.F.R. § 3.159.

Regarding other records, the claims file contains letters dated November 2005, January 2006 and June 2010 from a physician working at the Luke Air Force Base who has provided positive opinions regarding the claims in appellate status.  The physician indicated that she treated the Veteran from January 2002 to January 2006.  The claims file does not contain these treatment records from this physician, although the claims file contains a few treatment records from other clinicians providing treatment at the Luke Air Force Base.  Upon remand, the AOJ should seek these Federal records.

Further, regarding private medical records, as noted in the Introduction, the Board allowed a 60-day period to enable the Veteran time to submit records identified at the time of the March 2014 hearing and the Veteran did not submit these records.  As the appeal is being remanded, however, the Board finds that the AOJ should provide the Veteran an opportunity to authorize VA to seek these records on his behalf.  Specifically, the Veteran has previously identified treatment by an acupuncturist, Harris Weberman.  Although the claims file contains a letter from this clinician, it does not contain the underlying medical records.  

Regarding other possibly relevant sources of information, the claims file contains an April 2006 Counseling Record-Narrative Report regarding the Veteran's seeking Vocational Rehabilitation.  This record indicates that additional evaluation of the Veteran's independent living needs would be performed.  As such, this raises the question of whether there are records contained in a separate Vocational Rehabilitation folder.  Upon remand, the AOJ should seek any such records.

Regarding VA examinations, the Veteran has been provided multiple previous examinations.  The Board will briefly summarize the examination reports with opinions currently of record to explain the basis for directing that additional VA opinions be obtained.  

In a September 2004 VA opinion, a VA orthopedist found that the Veteran did not have a generalized arthritis.  The examiner did not consider other diagnoses that may cause pain in the joints, such as fibromyalgia.

In a January 2005 VA examination, the examiner noted that the Veteran reported being allergic to his non-steroidal anti-inflammatory drug (NSAID) medications, and that the Veteran attributed his cardiovascular disease to these medications.  The Veteran also reported he was found to have elevated blood pressure in service, although the Veteran indicated there was no record of the elevated blood pressure.  

The Board highlights in this regard that the service treatment records do not document any findings or treatment related to hypertension/high blood pressure, nor blood pressure reading indicative of high blood pressure under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's blood pressure reading upon his separation August 1969 examination was 120/80.  

The examiner, in this January 2005 report, indicated that he could not provide an opinion regarding the relationship between hypertension, impotence and heart disease secondary to the service-connected back disability without resorting to "mere speculation."  The examiner indicated that further insight into the role that the NSAIDs had in the relationship with hypertension, impotence and heart disease would require additional laboratory studies.  Although the examiner indicated that these studies were ordered, there is no indication that the examiner readdressed the opinions after obtaining these studies.

In a June 2010 letter, the physician working at the Luke Air Force Base opined, in essence, that the Veteran's service-connected back disability decreased the Veteran's mobility and activity, which then exacerbated the Veteran's diabetes mellitus, high blood pressure, heart attacks, and neuropathy of the feet and legs.  The letters written by this clinician also include documentation of diagnoses of fibromyalgia.

Thereafter, in January 2011, the Board directed that additional VA examinations be provided.  The Veteran underwent these examinations in February 2011.  The orthopedic examiner found no evidence of a "contended diagnosis of pseudoarthrosis leading to generalized osteoarthritis of the bilateral lower extremities."  In a February 2011 VA diabetes examination, the examiner documented the Veteran's contentions regarding the role of medications for his service-connected disability causing the diabetes.  In part finding that the main contribution to the Veteran's obesity was diet, the examiner, in essence, opined against the contented connection between the Veteran's service-connected spine disability leading to obesity, which in turn, led to diabetes.  The examiner opined, in addition, that the service-connected disability did not aggravate the diabetes disability.  The examiner did not directly provide an opinion regarding the Veteran's contended role that the medications he has taken for the service-connected disability had in the development of additional disabilities.

In the Veteran's March 2014 testimony, he indicated that his service-connected spine disability had increased in severity since the last VA examination.  See Board Hearing Transcript, page 23.  Further, he indicated he had a scar from prior back surgery that was tender.  See Board Hearing Transcript, page 12.  The Board finds that consideration of a rating of the scar is part of the disability in appellate status.

Considering the contents of these various VA examination reports and opinions, the Board highlights that additional opinions are needed.  Review of the January 2005 VA examination opinion, reveals that it relies on speculation and indicates that additional studies were ordered to allow for non-speculative opinions to be proffered, but no follow-up opinions were provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Further, the opinions of record do not fully address the questions directed by the January 2011 Board remand, to include the impact of the service-connected disability on the Veteran's ability to obtain/maintain employment.  Thus, a remand is necessary to ensure all questions raised by this appeal are addressed adequately.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

In specific terms, the Board finds that additional opinions are necessary to address whether the Veteran has a disability manifested by pain in multiple joints, to include under the diagnoses of general osteoarthritis and fibromyalgia, secondary to the service-connected spine disability; and whether diabetes mellitus, hypertension, residuals of heart attacks, and/or neuropathy are secondary to medication prescribed for the service-connected back disability.  In addition, the examiner should provide an opinion regarding whether hypertension is directly attributable to service.  

Lastly, the examiner should be scheduled for an examination to determine the current severity of the service-connected spine disability.  The examiner should specifically consider whether there are any associated objective neurologic abnormalities, to include disability of the lower extremities (to include radiculopathy) and erectile dysfunction.  See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Further, the examiner should evaluate the Veteran's scars from prior spine surgeries.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Phoenix, Arizona, VAMC dated from June 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the treatment records from the Luke Air Force Base physician who provided letters dated November 2005, January 2006 and June 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  The Veteran should be requested to identify non-VA healthcare providers who have treated him for his disabilities in appellate status.  The Veteran should be asked to provide authorization and consent to obtain records from all previously seen private providers, to include the acupuncturist, Harris Weberman.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Associate with the Veteran's claims file any Vocational Rehabilitation records, to include those that may be filed in a separate folder.

5.  After completing the foregoing development (directives (1) through (4)), schedule the Veteran for a VA examination to determine the nature and etiology of disabilities attributable to the service-connected back disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a disability manifested by pain in multiple joint, to include under the diagnoses of general osteoarthritis and/or fibromyalgia caused OR aggravated by the service-connected back disability?  

(B)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has diabetes mellitus caused OR aggravated by the service-connected back disability, to include NSAIDs currently or previously prescribed for this disability?  

(C)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has hypertension that is directly attributable to the Veteran's service or that was caused OR aggravated by the service-connected back disability, to include NSAIDs currently or previously prescribed for this disability?

Regarding the hypertension claim, the examiner should specifically consider the Veteran's contention that hypertension was identified at the time of his service but was not documented and the August 1969 service separation examination that contains a blood pressure reading of 120/80.

(D)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has residuals of heart attacks caused OR aggravated by the service-connected back disability, to include NSAIDs currently or previously prescribed for this disability?  

(E)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's has neuropathy of either lower extremity caused OR aggravated by the service-connected back disability, to include NSAIDs currently or previously prescribed for this disability?  

A complete rationale must be provided for all opinions rendered.

6.  After completing the foregoing development (directives (1) through (4)), schedule the Veteran for a VA examination to determine the current level of severity of his service-connected back disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disability to include any associated objective neurologic abnormalities, to specifically consider whether there is associated erectile dysfunction and/or disability of the lower extremities, to include radiculopathy.

The examiner should also evaluate the severity of any scars associated with prior spine surgery.

In addition, the examiner should consider whether the service-connected disability involves intervertebral disc syndrome and, if so, the duration of any incapacitating episodes.  In this regard, the duration of any incapacitating episodes should be noted in number of weeks during a 12-month period and the examiner is to note that an incapacitating episode is a period of acute signs and symtpoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

Lastly, the examiner is asked to discuss the impact of the Veteran's service-connected disability on the Veteran's ability to obtain and maintain employment.   

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence, to include considering whether a compensable rating for scars associated with the service-connected spine disability is warranted and whether extraschedular referral in accordance with 38 C.F.R. § 3.321(b) is warranted for the Veteran's increased rating claim for the service-connected spine.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans'  Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'  Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



